Citation Nr: 1038343	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 






INTRODUCTION

The Veteran had active duty service from August 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which held that a disability rating in excess of 40 
percent for the Veteran's service-connected thoracolumbar spine 
disability was not warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the evidence reveals that further development is 
necessary.   First, VA treatment records regarding treatment for 
the Veteran's back disability have only been associated with the 
claims file through June 2008.  Additionally, although the 
Veteran underwent a VA examination in April 2006, the Veteran's 
representative has submitted that the Veteran's thoracolumbar 
spine disability may have worsened since the most recent VA 
examination.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his back disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).   Thus, the Board has no discretion and 
must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.   After associating all outstanding 
records with the claims folder, the RO/AMC 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of 
any orthopedic and neurologic impairment 
related to the Veteran's back disability.  
The claims folder should be made available 
to and reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to his low back 
disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on 
his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be set 
forth in a legible report. 

2.  Then, the AMC should adjudicate the 
Veteran's claim.  In doing so, the RO must 
again specifically consider whether the 
Veteran's case must be forwarded to the 
Under Secretary for Benefits, or the 
Director of the Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating.  If 
the benefits sought on appeal are not 
granted in full, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


